Citation Nr: 0910553	
Decision Date: 03/20/09    Archive Date: 03/26/09

DOCKET NO.  06-01 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for migraine headaches, 
including as secondary to the service-connected lumbar spine 
degenerative disc disease and depression.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Willett, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1991 through December 
1991, and from March 2003 through May 2005.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.  

A videoconference hearing was held before the undersigned 
acting Veterans Law Judge in October 2006.  The Board 
remanded the case for additional development in June 2008.  
The requested development has since been completed, and the 
case is now ready for appellate review.  


FINDINGS OF FACT

1.  There is no competent medical evidence showing that the 
Veteran's current migraine headaches were initially 
manifested during active service or are otherwise related to 
service.

2.  There is no competent medical evidence showing that the 
Veteran's current migraine headaches are associated with his 
service-connected back or depression disabilities.


CONCLUSION OF LAW

The Veteran's currently diagnosed migraine headaches were not 
incurred during active service and are not proximately due to 
any service-connected disability.  38 U.S.C.A. § 1110, 1131 
(West 2002); 38 C.F.R. § 3.303, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is seeking to establish service connection for 
headaches.  Service connection may be granted for disability 
due to disease or injury incurred in or aggravated by 
service. See 38 U.S.C.A. §§ 1110, 1131. 

Service connection connotes many factors, but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Each disabling condition shown by a 
Veteran's service records, or for which he seeks a service 
connection must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
he served, his medical records and all pertinent medical and 
lay evidence.  Determinations as to service connection will 
be based on review of the entire evidence of record, with due 
consideration to the policy of the VA to administer the law 
under a broad and liberal interpretation consistent with the 
facts in each individual case. 38 C.F.R. § 3.303(a).

With chronic disease shown as such in service (or within the 
presumptive period under Sec. 3.307) so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestation of joint pain, any abnormality of heart action 
or heart sounds, any urinary findings of casts, or any cough, 
in service will permit service connection of arthritis, 
disease of the heart, nephritis, or pulmonary disease, first 
shown as a clear-cut clinical entity, at some later date.  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established 
(leprosy, tuberculosis, multiple sclerosis, etc.), there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim. 38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid. 38 C.F.R. § 3.303(d).

Service connection may also be granted for disability shown 
to be secondary to a service-connected disorder.  The 
applicable regulation provided that service connection may be 
granted for disability shown to be proximately due to or the 
result of a service-connected disorder.  See 38 C.F.R. 
§ 3.310(a).  This regulation has been interpreted by the 
United States Court of Appeals for Veterans Claims (Court) to 
allow service connection for a disorder which is caused by a 
service-connected disorder, or for the degree of additional 
disability resulting from aggravation of a nonservice-
connected disorder by a service-connected disorder.  See 
Allen v. Brown, 7 Vet. App. 439 (1995).  

Recently, the regulation was revised to incorporate the 
Court's ruling.  See 71 FR 52747, Sept. 7, 2006.  The 
regulation now provides as follows:

(a) General. Except as provided in §3.300(c), disability 
which is proximately due to or the result of a service-
connected disease or injury shall be service connected. When 
service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition. 
(b) Aggravation of nonservice-connected disabilities.  Any 
increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progress of the nonservice-connected disease, will be service 
connected.  However, VA will not concede that a nonservice-
connected disease or injury was aggravated by a service-
connected disease or injury unless the baseline level of 
severity of the nonservice-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at 
any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity 
of the nonservice-connected disease or injury.  The rating 
activity will determine the baseline and current levels of 
severity under the Schedule for Rating Disabilities (38 CFR 
part 4) and determine the extent of aggravation by deducting 
the baseline level of severity, as well as any increase in 
severity due to the natural progress of the disease, from the 
current level. 

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes. Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay assertions may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation. 
38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. 
Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing 
lay evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).  It is the Board's responsibility to 
evaluate the entire record on appeal. See 38 U.S.C.A. § 
7104(a).  When there is an approximate balance in the 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 38 
U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.

The evidence available for review in this case includes in-
service and post-service treatment records, the Veteran's 
statements, and an August 2008 VA examination report.  All of 
this evidence is considered in the Board's decision.

The Veteran's July 2005 claim states that he has constantly 
had headaches since his back injury in service.  

A review of the in-service treatment records shows that he 
was treated for a back injury in March and April 2003 during 
his deployment.  The September 2003 Post-Deployment Health 
Assessment shows that he reported having headaches during the 
deployment, but on a different page of the report, when asked 
whether he had frequent or severe headaches, the Veteran 
reported "No."  There is no additional record of treatment 
for headaches in 2003.

Nearly a year later, an August 12, 2004, an outpatient record 
shows that the Veteran reported having headaches for the 
previous six months, with constant headaches for the two 
weeks immediately prior to the office visit.  There is, 
however, no medical diagnosis at that time of a headache 
disorder, and no further treatment for headaches following 
that visit.  In fact, just two weeks later, an August 31, 
2004 report shows "negative history of headaches."  The 
September 2004 VA General Medical Examination report also 
shows a negative history of headaches.

The following year, VA outpatient treatment records are also 
negative for headaches.  See August 2005 outpatient treatment 
record.

It is not until the August 2008 VA examination report that 
the Veteran is diagnosed with migraine headaches.  Prior to 
this date, there is no diagnosis of a migraine headache 
disorder.  The examiner noted the Veteran's reported history 
of headaches "over about the past five years."  The Veteran 
reported that prior to his back injury his headaches were 
less serious.  The examiner reviewed the Veteran's claims 
folder and noted that he could not identify a specific 
illness associated with the Veteran's headaches.  He 
specifically noted that, at the time of the Veteran's back 
injury, he "could not find documents that support any 
significant treatment for headaches in his records."  The VA 
examiner concluded that he did not think that the headaches 
were caused by injury during service, and did not think that 
the headaches were the result of the service-connected 
injuries.  

In this case, the Veteran reports that he has had headaches 
since service, which increased in severity following his 
service-connected back injury.  While he is competent to 
report such headache, and the Board does not question his 
credibility in doing so, the competent medical evidence of 
record currently shows a current diagnosis of a migraine 
headache disorder.  See August 2008 VA examination report.  
There is no treatment for migraines at any time prior to this 
report.  In fact, there are just two reports of headaches 
during service without post-service accounts of headaches 
outside of the Veteran's service-connection claim and in the 
VA examination report.  There is no evidence of a diagnosis 
of migraine headaches at any time prior to August 2008 and 
the VA examiner specifically opined in his report that the 
Veteran's current headaches were not caused by an injury in-
service or by his service-connected disabilities.  The 
preponderance of the evidence, therefore, weighs against the 
notion that the Veteran's current migraine headache 
disability is causally connected to his period of active 
service.  

Given the foregoing, the benefit of the doubt rule is 
inapplicable. Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001).  Here, the competent medical evidence does not support 
the Veteran's claim, thus, the preponderance of the evidence 
weighs against the claim.  A diagnosis of migraine headaches 
is not shown at any time prior to the August 2008 VA 
examination report, and only two seemingly isolated instances 
of headaches were reported during service.  While the Veteran 
is competent to report that he has had many headaches over 
the years, he is not a medical professional and his lay 
statements do not support the notion that his currently 
diagnosed migraine headaches are related to his in-service 
reports of headaches.  Therefore, entitlement to direct 
service connection is not warranted.  

There is also no competent medical evidence showing that the 
Veteran's current migraine headaches are associated with his 
service-connected back or depression disabilities.  The 
veteran has previously established service connection for an 
adjustment disorder with depressed mood, and lumbar spine 
degenerative disc disease.  No health care provider has 
stated that the headaches were either caused or aggravated by 
the service connected disability.  The only medical opinion 
which is of record is the VA opinion which weighs against the 
claim.  Accordingly, service connection may not be granted on 
a secondary basis.  The appeal is denied.



Duties to Notify and Assist 
VA has a duty to notify and assist the veteran in 
substantiating his claim for VA benefits. 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
veteran and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim. 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper notice 
from VA must inform the veteran of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
veteran is expected to provide.  38 C.F.R. § 3.159(b)(1).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the veteran with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.

Here, the July 2005 and March 2006 letters to the veteran 
satisfy the requirements of 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); and Dingess.  Any defect with respect to the 
timing of the notice requirement was harmless error.  The 
veteran was furnished content-complying notice and proper 
subsequent VA process, thus curing any error in the timing. 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist the veteran in substantiating 
his claims under 38 C.F.R. § 3.159(c), (d) (2007).  Here, the 
veteran's statements, his service treatment records, and 
post-service private and VA treatment records have been 
associated with the claims folder.  The veteran was afforded 
a Board hearing, and the October 2006 transcript is of 
record.  The Veteran was also afforded a VA examination and 
the August 2008 report is of record.

The veteran has not notified VA of any additional available 
relevant records with regard to his claim.  VA has done 
everything reasonably possible to assist the veteran.  A 
remand for further development of this claim would serve no 
useful purpose.  VA has satisfied its duty to assist the 
veteran and further development is not warranted.


ORDER

Service connection for migraine headaches, including as 
secondary to the service-connected lumbar spine degenerative 
disc disease and depression, is denied.



____________________________________________
MICHAEL D. MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


